—Order, Supreme Court, New York County (David Saxe, J.), entered January 3, 1994, which denied appellant’s petition pursuant to Domestic Relations Law § 72 for visitation with her minor grandchildren, unanimously affirmed, without costs or disbursements. Appellant’s motion seeking to enlarge the record and respondent’s cross-motion seeking to strike portions of reply brief are denied.
We agree with the IAS Court’s finding, based on the testimony adduced at trial, that it is not in the best interest of the minor children to compel visitation with petitioner-grandmother against their parents’ wishes (Domestic Relations Law § 72). While animosity between the parties must be presumed in such situations and cannot, alone, provide the basis for denying visitation (Matter of Lachow v Barasch, 57 AD2d 896), in addition to the deeply-rooted animosity which is manifest here, the parties, as a family, display such significant degrees of dysfunction that the court’s denial of visitation under the circumstances was warranted. The court properly concluded that the parties would be incapable of preventing their feelings toward one another from infecting any visitation between the grandchildren and petitioner. In light of this affirmed finding, we do not reach respondents’ challenge to the constitutionality of Domestic Relations Law § 72. Concur—Sullivan, J. P., Ross, Asch and Rubin, JJ.